                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

 TERRANCE MOORE ET AL,

          Plaintiffs,                                                       ORDER
    v.
                                                                   Case No. 18-cv-930-wmc
 DAVID MAHONEY ET AL,

          Defendants.


         On December 4, 2018, plaintiff Donald Alford-Lofton, an inmate of Dane County

Jail, was assessed $6.58 as an initial partial filing fee in this case. Now, plaintiff has submitted

an account statement that shows he does not have sufficient funds in his account to pay the

initial partial filing fee, which I construe as a request to waive the initial partial filing fee

payment in this case. Accordingly, it appears that plaintiff presently has no means with which

to pay the filing fee or to make an initial partial payment. Under these circumstances, the

court will grant plaintiff’s motion for leave to proceed without prepayment of the filing fee,

but will not assess an initial partial filing fee. Even if this court ultimately determines that

plaintiff’s complaint cannot go forward, plaintiff is advised that the full $350 filing fee for

indigent litigants remains plaintiff’s obligation. See 28 U.S.C. § 1915(b)(2).

         Because plaintiff is an inmate, plaintiff is subject to the Prison Litigation Reform Act,

which requires the court to screen the complaint to determine whether any portion is frivolous

or malicious, fails to state a claim on which relief may be granted or seeks monetary relief from

a defendant who is immune from such relief.
                                    ORDER

IT IS ORDERED that,

       1.     The motion filed by plaintiff Donald Alford-Lofton to waive the $6.58

initial partial filing fee in this case is GRANTED.

       2.     No further action will be taken in this case until the court has screened

the complaint as required by the Prisoner Litigation Reform Act, 28 U.S.C.

§ 1915(e)(2). Once the screening process is complete, a separate order will issue.




       Entered this 28th day of December, 2018.

                             BY THE COURT:


                             /s/
                             PETER OPPENEER
                             Magistrate Judge




                                        2
